Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Responsive to the amendment filed 25 November 2020 no changes are made to the claims.  Claims 29-31, 33-45, and 47-58 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 25 November 2020, the prior rejections are maintained.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 35 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0091921 A1 (hereinafter “Paternoster”).  
Regarding claim 29, Paternoster teaches a method and apparatus for distributing powder to a powder bed for additive manufacturing (See title, Fig. 2, [0001]).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]).  Paternoster teaches a rotation means to rotate the roller to 
Regarding claim 35, Paternoster teaches a guide plate 47, which flexes in order to direct the flow of powder (Fig. 2). 
Regarding claim 38, Paternoster teaches eccentric 48 that is configured to rotate (Fig. 2).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 36, 37, 39-40, and 57  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0004380 A1 (hereinafter “Hochsmann”).
Regarding claim 29, Hochsmann teaches an apparatus for applying a flowable material (See title).   Hochsmann teaches that the apparatus is used for selectively applying a binder to a powder bed (see [0002]), thus meeting the limitation of being for binder jet printing.  Hochsmann teaches that the apparatus includes a charging container 24, metering shaft 30, and vibration means 40 (see Fig. 1 and [0020]-[0030]).  
Hochsmann teaches that the apparatus includes a hopper with a plurality of walls (See Fig. 1 and Fig. 3b).  Hochsmann teaches that the hopper is paired with a roller 27, thus forming an unobstructed gap with the opening of the walls (Fig. 3b).  Hochsmann teaches that the roller dispenses powder out of 
Hochsmann does not teach an apparatus comprising a “leveler” as claimed.  However, Hochsmann teaches that the prior art metering shaft apparatus includes smoothing elements 7, 8, which smooth (level) the powder onto the powder bed (Fig. 4 and [0003]-[0004]).  It would have been obvious to oen of ordinary skill in the art to have combined the known elements of the smoothers 7,8 with the inventive apparatus of Hochsmann in order to achieve smoothing as taught by Hochsmann ([0003]-[0004]).   The known elements of the prior art can be combined in order to achieve predictable results.  

Regarding claim 36, Hochsmann teaches first and second walls in parallel (see Fig. 3b). 
Regarding claim 37, Hochsmann teaches the spacing as claimed (Fig. 3b). 
Regarding claim 39-40, Hochsmann teaches a vibration means 40 (Fig. 1).  Causing lateral motion would have been obvious to try, as a  choice of a finite number of solutions.  
Regarding claim 57, the roller 27 overlaps a first wall (Fig. 3b).   

Claims 30-31, 33, 34, 35, 38, 42-45, 47-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann in view of US 4,811,864 (hereinafter “Balmer”).
Regarding claims 30-31, Hochsmann is applied to the claim as stated above. Hochsmann does not teach a tool that engages a roller. 
Balmer teaches a means of cleaning a metering roller (See title, SUMMARY). Balmer teaches that the means may include a powder hopper, metering roller, and a rotating tool with means to scrape powder off of the metering roller (See SUMMARY OF THE INVENTION and Fig. 2). Balmer teaches that 
It would have been obvious to one of ordinary skill in the art at time of invention to have altered the apparatus of Hochsmann as by using a brush to clean the metering roller as taught by Balmer (col. 5), because Balmer teaches that the cleaning mechanism in such a manner provides effective cleaning without unnecessary flexure of the cleaning parts (SUMMARY OF THE INVENTION).
Regarding claim 33, Balmer teaches a roughened roller (See Fig. 1 and 2).  It would have been obvious to one of ordinary skill in the art to have used the roller of Balmer, the combination of known parts would have yielded predictable results.  
Regarding claim 34, Balmer teaches grooves (see Fig. 2). 
Regarding claim 35, Balmer teaches a brush (see last paragraph in col. 5).
Regarding claim 38, Balmer teaches rotation (see cols 4-5).  
Regarding claim 42, Hochsmann is applied to the claim as stated above. Hochsmann does not teach a tool that engages a roller. 
Balmer teaches a means of cleaning a metering roller (See title, SUMMARY). Balmer teaches that the means may include a powder hopper, metering roller, and a rotating tool with means to scrape powder off of the metering roller (See SUMMARY OF THE INVENTION and Fig. 2). Balmer teaches that this takes the form of rods (Fig. 2, SUMMARY or col. 5). Balmer teaches that the rotating component that cleans the metering roller may alternatively include a brush (see last paragraph in col. 5).
It would have been obvious to one of ordinary skill in the art at time of invention to have altered the apparatus of Hochsmann as by using a brush to clean the metering roller as taught by Balmer (col. 5), because Balmer teaches that the cleaning mechanism in such a manner provides effective cleaning without unnecessary flexure of the cleaning parts (SUMMARY OF THE INVENTION).

Regarding claims 44-45 and 47-50, Hochsmann in view of Balmer are applied as stated above. 
Regarding claim 51, Balmer teaches counter rotation (See Fig. 2).  
Regarding claims 52-53, Hochsmann in view of Balmer are applied as stated above. 
Regarding claim 54, Hochsmann is applied to the claim as stated above. Hochsmann does not teach a tool that engages a roller. 
Balmer teaches a means of cleaning a metering roller (See title, SUMMARY). Balmer teaches that the means may include a powder hopper, metering roller, and a rotating tool with means to scrape powder off of the metering roller (See SUMMARY OF THE INVENTION and Fig. 2). Balmer teaches that this takes the form of rods (Fig. 2, SUMMARY or col. 5). Balmer teaches that the rotating component that cleans the metering roller may alternatively include a brush (see last paragraph in col. 5).
It would have been obvious to one of ordinary skill in the art at time of invention to have altered the apparatus of Hochsmann as by using a brush to clean the metering roller as taught by Balmer (col. 5), because Balmer teaches that the cleaning mechanism in such a manner provides effective cleaning without unnecessary flexure of the cleaning parts (SUMMARY OF THE INVENTION).
The limitation of a metal powder is considered to limit a method of operating the apparatus rather than the apparatus itself.  MPEP 2115.  The apparatus that would have been obvious over Hochsmann in view of Balmer is considered to meet the limitations.
Regarding claims 55-58, Hochsmann in view of Balmer are applied as stated above. 


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann in view of
US 2015/0367415 A1 (hereinafter “Buller”).

Buller describes a powder hopper used in additive manufacturing methods (see [0301]-[0302]
 and Figs. 15-16). Buller teaches that the powder hopper includes a means for applying vibration in order to control the rate at which a powder is distributed ([0301]). Buller teaches that the vibration means may be a rotating motor attached onto the hopper (see [0301]). The configuration of Buller reads on the linear voice coil as claimed.
It would have been obvious to one of ordinary skill in the art to have made the apparatus of Hochsmann including vibrating means, and to have used the means described by Buller because Buller teaches that such a means assists with controlling the rate at which powder is distributed.


Response to Arguments
Applicant’s arguments have been carefully considered, but are not persuasive.  
Applicant argues that the claim 29 requires wherein the roller is configured to facilitate flow of the metal powder out of the opening and underneath a first wall of the plurality of walls of the hopper.  Applicant argues that this feature is not disclosed by Paternoster.  The examiner disagrees with this position.  The figure 2 as cited shows that the roller facilitates flow of the powder, and that the powder is underneath the wall of the opening.  Further, Paternoster shows guide plates arranged beneath said wall, to guide powder that may flow beneath the wall to the correct location.  When the evidence is considered as a whole, Paternoster discloses the features of claim 29.
Applicant argues that the rejections over Paternoster in view of Hochsmann were incorrect, because “Paternoster does not disclose a roller underneath a first wall of the hopper and configured to bona fide attempt at a proper response.  In this case, it is noted that the arguments are not commensurate in scope with what is claimed.  Claim 29 does not invoke “a roller underneath a first wall of the hopper.”  Applicant has chosen not to include such a limitation in claim 29, and therefore the argument is not persuasive.  Hochsmann as was cited teaches a roller that is configured to facilitate flow of the metal powder out of the opening and underneath a first wall of the plurality of walls of the hopper.  When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness. 
Applicant argues that Hochsmann does not teach the feature of claim 42 of “a roller positioned downstream of the downstream opening.”  The examiner disagrees with this position.  The roller in Hochsmann as cited is positioned downstream of said opening, in accordance with a broadest reasonable interpretation of “downstream.”     Applicant is directed to MPEP 2111.  When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734